Citation Nr: 0723711	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dental disability due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1962 to 
September 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In September 2006 the veteran testified 
during a Board hearing before the undersigned Veterans Law 
Judge at the RO; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his September 2006 Board hearing, the veteran stated that 
he had received dental treatment pertinent to the issue on 
appeal from a VA medical facility in Loma Linda, California 
(evidently subsequent to September 2001).  A review of the 
claims file reveals that such records are not associated with 
the claims file.  As such records are relevant to the issue 
on appeal, and as their consideration has been specifically 
requested by the veteran's representative (hearing transcript 
at page 6), they should be obtained and associated with the 
claims file to ensure a complete record for appellate review.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also observes that in a statement received in July 
2004, the veteran indicated that he had submitted medical 
opinions from private dentists supporting his claim.  While 
numerous lay statements concerning the veteran's dental 
disability are associated with the claims file, there does 
not appear to be any statement or opinion from any private 
dentist of record.  The Board finds that the veteran should 
be informed of this lack of a private opinion in the claims 
file and be given an opportunity to submit such opinions.

In July 2005 the veteran's claims file was reviewed by a VA 
Chief of Dental Services for an opinion as to whether there 
was additional dental disability due to VA treatment.  The 
Board finds that if any additional evidence is received, 
another such review of the veteran's claims file should be 
undertaken.

Accordingly, the case is hereby REMANDED for the following:

1.  The AOJ should inform the veteran 
that no opinion from private dentists are 
associated with the claims file.  The 
veteran should be given a reasonable time 
to submit such statements.

2.  All VA medical records pertaining to 
dental examination or dental treatment 
the veteran received from the VA facility 
in Loma Linda, California, should be 
secured and associated with the claims 
file.

3.  If additional pertinent medical 
evidence is received, the veteran's 
claims file should be referred to the 
appropriate VA health professional 
(preferably, an individual who has not 
previously examined the veteran) for an 
opinion as to whether the veteran has any 
additional chronic residual dental 
disability as a result of treatment 
performed at a Phoenix, Arizona, VA 
dental facility beginning in 2000.  The 
examiner should state whether any such 
additional disability, if found, resulted 
from carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part, 
or an event not reasonably foreseeable.  
The examiner is requested to specifically 
state whether decisions concerning the 
extraction of the veteran's teeth 
(especially numbers 14 and 29) during the 
VA treatment were based on sound dental 
practices.

If deemed necessary to answer these 
questions, the veteran should be 
scheduled for an examination in person.  

4.  The AOJ should then readjudicate the 
issue on appeal.  If the benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





